DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8, 9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (herein “Mason”; US Pat. No. 1,668,688) in view of Irwin (US Pat. No. 2,778,159).
Regarding claim 1, Mason discloses a wheel removal tool for a vehicle wheel (page 1, lines 90-93), with a tool base body (Fig. 6, item 17), with at least one rear-engagement portion which is connected fixedly to the tool base body and is embodied so that the at least one rear-engagement portion, in a removal starting position, engages an assigned removal portion of the vehicle wheel from behind (Figs. 1, item 5 and Fig. 6 and page 1; lines 58-62; noting it is obvious that it can engage the rear spindles of a wheel), with a removal lever (Fig. 1, item 12) which has a supporting portion for supporting the removal lever on a vehicle component fixed on a chassis (Fig. 1, proximate items 7 and 10), wherein the removal lever is pivotable relative to the tool base body between the removal starting position and a removal end position in which, compared with the removal starting position, the at least one rear-engagement portion is displaced relative to the supporting portion in a removal direction (Figs. 1 and 6 and page 1, liens 87-93; noting this is obvious), wherein the supporting portion serves to support the removal lever at a counter-supporting end face of the vehicle component fixed on the chassis and is pivotable between the removal starting position and the removal end position to remove the vehicle wheel (Figs. 1 and 6 and page 1, liens 87-93; noting this is obvious).  It is noted that Mason does not specifically disclose the use on a toy vehicle.  However, Irwin discloses a toy vehicle with an exposed axle on which the Mason invention can be used (Figs. 1-4).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mason to use the removal tool on a toy vehicle as taught by Irwin because doing so would be combining prior art elements (a tool that 
Regarding claim 5, the combined Mason and Irwin disclose that the supporting portion of the removal lever is embodied as a supporting surface at a free end of the removal lever (Mason: Fig. 1, proximate item 7; the Examiner interpreting “free end” as the end that comes free of the axle).
Regarding claim 6, the combined Mason and Irwin disclose that the removal lever is mounted pivotably on the tool base body about a removal pivot axis (Mason: Fig. 1, proximate item 9; see also Fig. 6 show a clear pivot axis).
 Regarding claim 8, the combined Mason and Irwin disclose a toy vehicle set and the wheel removal tool (see rejections cited above; see Irwin: col. 1, lines 15-16).
Regarding claim 9, the combined Mason and Irwin disclose that the vehicle component fixed on the chassis, which is embodied to support the supporting portion of the removal lever, represents a counter-supporting end face of an axle unit of the toy vehicle (Mason: Fig. 1, item 12 and page 1, lines 87-93).
Regarding claim 11, the combined Mason and Irwin disclose that the counter supporting end face is formed by an end face of a wheel assembly axle (Mason: Fig. 1, item 12).
Regarding claim 13, the combined Mason and Irwin disclose that the supporting portion is cam-shaped (Mason: Fig. 1, proximate item 7).
Regarding claim 14, the combined Mason a wheel removal tool for a vehicle wheel (Fig. 1), comprising: a tool base body (Fig. 6, item 17) with a rear-engagement portion integrally formed on the tool base body (noting “integrally formed” is merely a product by process, also noting in the alternative that “integrally” simply means “of, relating to, or belonging as part of the whole” by dictionary.com) and configured to engage, in a removal starting position, behind the vehicle wheel (Figs. 1, item 5 and Fig. 6 and page 1; lines 58-62; noting it is obvious that it can engage the rear spindles of a wheel); and a removal lever pivotably mounted on the tool base body (Fig. 1, item 8; noting it is “removal” because it may be removed from the axle), the removal lever having a cam surface for supporting the removal lever on an end face of an axle (Fig. 1, proximate item 7), wherein the removal lever is pivotable between the removal starting position and a removal end position (Fig. 1), and wherein the cam surface pushes against the end face of the axle when the removal lever is pivoted from the removal starting position to the removal end position while the removal tool pulls the vehicle wheel off the axle (Fig. 1 and page 1, lines 87-93). It is noted that Mason does not specifically disclose the use on a toy vehicle.  However, Irwin discloses a toy vehicle with an exposed axle on which the Mason invention can be used (Figs. 1-4).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mason to use the removal tool on a toy vehicle as taught by Irwin because doing so would be combining prior art elements (a tool that removes wheels, and a toy wheel that can be removed) according to known methods (a simple substitution of one element into another) to yield predictable results (the ability to remove the toy wheel by means of a wheel removal tool).

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (herein “Mason”; US Pat. No. 1,668,688) in view of Irwin (US Pat. No. 2,778,159) and in further view of Sawaya (US Pub. No. 2003/0037425 A1).
the use of a multiplicity of rear-engagement portions.  However, Mason does discloses a structure that may be used as a rear engagement portion (Fig. 6).  In addition, Sawaya discloses a similar wheel puller that uses a multiplicity of rear-engagement portions (Fig. 3, items 20A).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Mason and Irwin to use a multiplicity of rear-engagement portions as taught by Sawaya because doing so would be a simple substitution of one element (a multiplicity of rear-engagement portions) for another (a rear engagement portion) to obtain predictable results (the continued ability to use a rear engagement portion to remove the wheel from the axle).
Regarding claim 3, the combined Mason, Irwin, and Sawaya disclose that the rear-engagement portions, as seen in a projection perpendicular to the removal direction, are arranged distributed around the supporting portion (Sawaya: Fig. 3).
Regarding claim 4, it is noted that the combined Mason and Irwin do not specifically disclose at least one rear-engagement portion is embodied so that it engages behind the removal portion of the toy vehicle wheel in a circumferential direction around the removal direction.  However, Mason does discloses a structure that may be used as a rear engagement portion (Fig. 6, proximate item 16 and page 2, liens 1-8; noting it appears to be a “bar or plate”).  In addition, Sawaya discloses a similar wheel puller that uses a rear-engagement portion that engages behind the removal portion of the toy vehicle wheel in a circumferential direction around the removal direction (Fig. 3, items 20A).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Mason and Irwin to use a multiplicity of rear-engagement portions as taught by Sawaya because doing so would be a 
Regarding claim 7, the combined Mason, Irwin, and Sawaya disclose that the rear-engagement portions are arranged in a rear-engagement plane of the wheel removal tool, and wherein a removal pivot axis is arranged parallel to the rear-engagement plane (Mason: Fig. 6, clearly showing the pin axis parallel with item 16).



Allowable Subject Matter
Claims 10, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/17/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711